Citation Nr: 1439837	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-14 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1979 to August 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran submitted a Notice of Disagreement in March 2009 disagreeing with several issues.  However, after a Statement of the Case was provided in April 2011, the Veteran submitted a VA Form 9 for only one issue, whether service connection for hearing loss is warranted.  Therefore, the other issues discussed in the Veteran's March 2009 Notice of Disagreement were not perfected and are not currently before the Board.


FINDING OF FACT

The results of a VA examination, which included comprehensive diagnostic testing and evaluation, confirmed the Veteran does not have a ratable bilateral hearing loss disability as defined by VA standards.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The claims file includes service treatment records, VA treatment records, and the Veteran's statements in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded a VA hearing examination in October 2009.  The examination and the medical opinion are adequate to allow proper adjudication of the issues on appeal.  The examiner conducted complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

The Veteran claims entitlement to service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran asserts that he has hearing loss that is related to in-service noise exposure as a combat engineer officer.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records are silent for hearing loss.  At an examination in March 2009 several months before he left service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
5
15
LEFT
0
0
-5
5
10
    
Earlier during service, in November 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
5
0
    
The examiner in March 2009 indicated that the results showed "early warning for a decrease in hearing loss.  However, the results do not meet the criteria under 38 C.F.R. § 3.385.

While serving during the Persian Gulf War in 1991, the Veteran said he was "bounced by a SCUD" and noted ringing in his ears afterwards.  He stated at his VA examination in October 2009 that he could not hear well for a few days when he was seen by a medical professional who removed a rock from his ear canal.  He also reported at the VA examination that he was exposed to mortars.

He said he "does not notice much difficulty hearing except for asking for repetition more often when he is in a noisy area."  He denied tinnitus, ear infections, otalgia, vertigo, head injury, and a family history of hearing loss.  He currently works as a program director at an engineering firm that sometimes requires that he visit construction sites.  He denied recreational noise exposure.  

The record reflects that the Veteran's bilateral hearing loss does not currently meet the regulatory thresholds to be considered disabling.  An audiometric evaluation was performed at the VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
10
25
LEFT
-5
0
0
10
15
    
The speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The examiner noted that there was mild hearing loss at 6000 and 8000 Hz.  The examiner also noted that speech recognition scores were excellent at a soft conversational level.  These results do not show a hearing loss pursuant to 38 C.F.R. § 3.385.

In his March 2010 Notice of Disagreement, the Veteran asserted that an in-service hearing test showed "an early warning for hearing loss at 4000 Hz in the right ear and that the result was worse than an earlier hearing test in 1990.  As mentioned above, that result did not meet the criteria of 38 C.F.R. § 3.385.

The Board has considered the lay evidence of record.  Lay evidence is competent to report symptoms because this requires only personal knowledge as it comes to him or her through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a lay person is not competent to conduct an audiology examination to determine whether his symptoms are the result of sufficient hearing loss such that VA would consider that hearing loss to be a disability for VA purposes.  Jandreau, 492 F.3d at 1377.

There is no competent evidence of record that shows that the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


